DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The status identifier for claims 71-82 is an improper status identifier (see 37 CFR 1.121(c)) . The Examiner understands “Withdrawn and Cancelled” as “Cancelled”. Applicant is asked to update the status identifier in the submission of future claim sets.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recites in line 9-10 “an attachment” it is unclear if this is the same attachment as recited in line 7 or an additional attachment. For examination the limitation is interpreted as the same attachment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-53, 55, 58, 83-86, 88, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2006/0166157) in view of Kassayan et al (US 2009/0105523).
Regarding claim 50, Rahman discloses an orthodontic apparatus for repositioning a patient's teeth and tracking tooth movement (par 10-11 discloses the invention is an orthodontic appliance with a compliance monitor that uses sensor output data to determine compliance data, which can be used in the determination of the orthodontic protocol and determination of tooth movement), the apparatus comprising: 
an aligner body (medical device 102, which can be a orthodontic brace such as an aligner as stated in par 36) comprising a plurality of teeth receiving cavities shaped to reposition the patient's teeth from an initial arrangement towards a target arrangement (see figures 1-6, which 
a plurality of sensors (see figure 4, sensors 106), wherein each sensor of the plurality of sensors is configured to generate sensor data related to the force applied to the patient's teeth or movement of the patient's teeth by aligner body (par 42 discloses that the sensor can be a pressure sensor, which is arranged between a tooth or teeth of the patient and the device 102, the sensors being able to detect positioning onto the teeth via flexing of the medical device); and
 a processor coupled to the aligner body and configured to receive and store the sensor data (compliance monitor 104, which is disclosed as including a controller/microprocessor as disclosed in par 54 and capable of using the data received by the compliance sensor 106 to calculate compliance data).
Rahman fails to disclose the aligner body having a plurality of engagement sites on one or more of a buccal or lingual side of the aligner body, a plurality of attachments configured to engage the engagement sites and couple the aligner body to the patient’s teeth and the sensors extending at least partially into the engagement sites. 
However, Kassayan teaches an aligner body having an engagement site (electronic housing 62) on a buccal or lingual side of the aligner body (see figure 6A), an attachment (assembly 64) configured to engage the engagement sites and couple the aligner body to the patient’s teeth (see figure 6A and par 95) and any electronics extending at least partially into the engagement sites (par 95 discloses that any additional electronic be included with the assembly 64, which is within the housing 62) for the purpose of providing support and protection to the electronic in the oral environment (par 94). 

Regarding claim 51, Rahman discloses each sensor of the plurality of sensors comprises a force or pressure sensor configured to measure force or pressure applied to one or more teeth by aligner body (see par 42).
Regarding claim 52, Rahman discloses each sensor of the plurality of sensors comprises a force- or pressure-sensitive film, a resistive film, a capacitive film, or a piezoelectric tactile sensor (par 42 discloses the use of a load cell, strain gauge or piezoelectric sensor).
Regarding claim 53, Rahman discloses each sensor of the plurality of sensors comprises a movement sensor configured to measure movement of one or more of teeth (par 42 discloses the measurement of increase in pressure when moved, such as chewing, installation or wear, which is considered under BRI movement of the teeth).
Regarding claim 55, Rahman/Kassayan disclose the claimed invention as set forth above in claim 50. Kassayan further teaches the plurality of engagement sites comprise openings or 
Regarding claim 58, Rahman further discloses a power source (220), memory (224) and wireless communication circuit (interface 238, which is disclosed as being wireless in par 55) coupled to the processor (see figure 9). 
Regarding claim 83, Rahman discloses an orthodontic apparatus for repositioning a patient's teeth and tracking tooth movement (par 10-11 discloses the invention is an orthodontic appliance with a compliance monitor that uses sensor output data to determine compliance data, which can be used in the determination of the orthodontic protocol and determination of tooth movement), the apparatus comprising: 
an aligner body (medical device 102, which can be a orthodontic brace such as an aligner as stated in par 36) comprising a plurality of teeth receiving cavities shaped to reposition one or more of the patient's teeth from an initial arrangement towards a target arrangement (see figures 1-6, which shows the cavities which receive teeth and par 36 which discloses the orthodontic brace is known for positioning one or more teeth or surrounding gums as is known in the art), 
a plurality of sensors on the aligner body (see figure 4, sensors 106), wherein each sensor of the plurality of sensors is configured to generate sensor data related to the force applied to the patient's teeth or movement of the patient's teeth by the aligner body (par 42 discloses that the sensor can be a pressure sensor, which is arranged between a tooth or teeth of the patient and the device 102, the sensors being able to detect positioning onto the teeth via flexing of the medical device); and 
a processor coupled to the aligner body and configured to receive and store the sensor data (compliance monitor 104, which is disclosed as including a controller/microprocessor as 
Rahman fails to disclose the aligner body having a plurality of engagement sites on one or more of a buccal or lingual side of the aligner body, wherein each engagement site is configured to couple the aligner body to an attachment coupled to the patient's teeth and wherein each sensor extends at least partially within each of the plurality of engagement sites. 
However, Kassayan teaches an aligner body having an engagement site (electronic housing 62) on a buccal or lingual side of the aligner body (see figure 6A), an attachment (assembly 64) configured to engage the engagement sites and couple the aligner body to the patient’s teeth (see figure 6A and par 95) and any electronics extending at least partially into the engagement sites (par 95 discloses that any additional electronic be included with the assembly 64, which is within the housing 62) for the purpose of providing support and protection to the electronic in the oral environment (par 94).
As such it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Rahman to have the aligner body include engagement site on one or more of a buccal or lingual side of the aligner body, wherein each engagement site is configured to couple the aligner body to an attachment coupled to the patient's teeth and wherein each electronics (which in the instant case the sensor) extends at least partially within each of the plurality of engagement site as disclosed by Kassayan for the purpose of providing support and protection to the electronic/sensor in the oral environment. As Rahman discloses a plurality of sensors, it is held that modifying Rahman to have an engagement site and attachment associated with each sensor would result in a plurality of engagement sites and attachments as set forth in the present claimed invention.

Regarding claim 85, Rahman discloses each sensor of the plurality of sensors comprises a force- or pressure-sensitive film, a resistive film, a capacitive film, or a piezoelectric tactile sensor (par 42 discloses the use of a load cell, strain gauge or piezoelectric sensor).
Regarding claim 86, Rahman discloses each sensor of the plurality of sensors comprises a movement sensor configured to measure movement of one or more of teeth (par 42 discloses the measurement of increase in pressure when moved, such as chewing, installation or wear, which is considered under BRI movement of the teeth).
Regarding claim 88, Rahman/Kassayan disclose the claimed invention as set forth above in claim 83. Kassayan further teaches the plurality of engagement sites comprise openings or concavities formed through the aligner body (see figure 13, where housing 64 is a cavity) for the reasons set forth above.
Regarding claim 91, Rahman further discloses a power source (220), memory (224) and wireless communication circuit (interface 238, which is disclosed as being wireless in par 55) coupled to the processor (see figure 9).
Regarding claim 92, Rahman discloses orthodontic apparatus for repositioning a patient's teeth and tracking tooth movement (par 10-11 discloses the invention is an orthodontic appliance with a compliance monitor that uses sensor output data to determine compliance data, which can be used in the determination of the orthodontic protocol and determination of tooth movement), the apparatus comprising: 

a sensor on the aligner body (see figure 4, sensors 106), wherein the sensor is configured to sense contact with an attachment within the engagement site and to generate sensor data related to the force applied to the patient's teeth or movement of the patient's teeth by the aligner body (par 42 discloses that the sensor can be a pressure sensor, which is arranged between a tooth or teeth of the patient and the device 102, the sensors being able to detect positioning onto the teeth via flexing of the medical device); and
 a processor coupled to the aligner body and configured to receive and store the sensor data (compliance monitor 104, which is disclosed as including a controller/microprocessor as disclosed in par 54 and capable of using the data received by the compliance sensor 106 to calculate compliance data).
Rahman fails to disclose the aligner body having a plurality of engagement sites on one or more of a buccal or lingual side of the aligner body, wherein each engagement site is configured to couple the aligner body to an attachment coupled to the patient's teeth, the sensor extending at least partially within an engagement site of the plurality of engagement sites and the sensor being configured to sense contact with an attachment within the engagement site. 
However, Kassayan teaches an aligner body having an engagement site (electronic housing 62) on a buccal or lingual side of the aligner body (see figure 6A), an attachment (assembly 64) configured to engage the engagement sites and couple the aligner body to the 
As such it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Rahman to have the aligner body include engagement sites on a buccal or lingual side of the aligner body, an attachment configure to engage the engagement site and couple the aligner body to the patient’s teeth and have the electronics (which in the instant case the sensor) extend at least partially into the engagement site as disclosed by Kassayan for the purpose of providing support and protection to the electronic/sensor in the oral environment. As Rahman discloses a plurality of sensors, it is held that modifying Rahman to have an engagement site and attachment associated with each sensor would result in a plurality of engagement sites and attachments as set forth in the present claimed invention. Additionally, the combination of the attachment and engagement site of Kassayan with the placement of the sensor would result in the sensor being configured to sense contact with an attachment within the engagement site. 
Claims 57 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al in view of Kassayan et al as applied to claims 50 and 83 above, and further in view of Alauddin et al (US 2017/0056131).
Regarding claim 57, Rahman/Kassayan disclose the claimed invention as set forth above in claim 50, but fails to disclose the processor is configured to evaluate a performance of the aligner body by determining whether an amount of force or pressure applied to the patient's teeth by the aligner body is within a targeted range. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rahman/Kassayan to have the processor  configured to evaluate a performance of the aligner body by determining whether an amount of force or pressure applied to the patient's teeth by the aligner body is within a targeted range as disclosed by Alauddin for the purpose of ensuring the aligner pressure is in compliance with the prescribed treatment plan. 
Regarding claim 90, Rahman/Kassayan disclose the claimed invention as set forth above in claim 83, but fails to disclose the processor is configured to evaluate a performance of the aligner body by determining whether an amount of force or pressure applied to the patient's teeth by the aligner body is within a targeted range. 
However, Alauddin teaches a processor (detection instrument 56) which is configure to evaluate the performance of a dental aligner using force or pressure values which are applied to the patients teeth within a targeted range (par 7 discloses a known optimal range of pressure needed to ensure optimal performance of the orthodontic device to ensure minimal damage is done and par 70 discloses the detection instrument using the sensor data to collect and track pressure values) for the purpose of verifying the pressure of the aligner is within the appropriate range of the prescribed treatment plan (par 70).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-51, 53-56, 83-84, 86-89 and 92 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 19, 23 of U.S. Patent No. 10,383,705, herein known as patent ‘765, in view of Kassayan et al (US 2009/0105523). 
Regarding claim 50, claim 16 of Patent ‘705 discloses an orthodontic apparatus for repositioning a patient's teeth and tracking tooth movement (col 41, lines 21-22), the apparatus comprising: 
an aligner body comprising a plurality of teeth receiving cavities shaped to reposition the patient's teeth from an initial arrangement towards a target arrangement, (col 41, lines 23-25 discloses the aligner body repositioning);
a plurality of attachments configured to engage the engagement sites and couple the aligner body to the patient's teeth (col 41, lines 33-36, wherein the claim discloses the movement sensors are on attachments configured to be bonded to a patient’s teeth); 

 a processor coupled to the aligner body and configured to receive and store the sensor data (col 41, lines 30-33).
Patent ‘705 fails to disclose the aligner body having a plurality of engagement sites on one or more of a buccal or lingual side of the aligner body and wherein each sensor extends at least partially within each of the plurality of engagement sites.
However, Kassayan teaches an aligner body (removable oral appliance 60) which has an engagement site (electronic or transducer housing 62) on one or more of a buccal or lingual side of the aligner body (see par 94 which discloses the housing being aligned on a buccal or lingual surface) and wherein an attached electronic (electronic or transducer assembly 120) extends at least partially into each of the engagement sites (see figure 12) for the purpose of providing support and protection to the electronic in the oral environment (par 94). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Patent ‘705 to have the aligner body have an engagement site on one or more of a buccal or lingual side of the aligner body, which engages with each of the attachment/sensors and wherein electronic, in this situation each sensor extends at least partially within each of the plurality of engagement sites as disclosed by Kassayan for the purpose of protecting and supporting the sensors in the oral environment. 
Regarding claim 51, claim 19 of Patent ‘705 discloses each sensor of the plurality of sensors comprises a force or pressure sensor configured to measure force or pressure applied to 
Regarding claim 53, claim 16 of Patent ‘705 discloses each sensor of the plurality of sensors comprises a movement sensor configured to measure movement of one or more of teeth (col 41, lines 25-26).
Regarding claim 54, claim 23 of Patent ‘705 discloses the movement sensor is configured to measure the movement of the one or more teeth by measuring changes to an applied electromagnetic field (col 42, lines 23-26).
Regarding claim 55, Patent ‘705 fails to disclose the plurality of engagement sites comprise openings or concavities formed through the aligner body. However, Kassayan further discloses the plurality of engagement sites comprise openings or concavities formed through the aligner body (see figure 13, where housing 64 is a cavity) for the reasons set forth above.
Regarding claim 56, claim 19 of Patent ‘705 discloses the processor is configured to evaluate a performance of the aligner body by using the sensor data to determine one or more of: an amount of force or pressure applied to the patient's teeth, a distribution of force or pressure on the patient's teeth, an amount of movement of the patient's teeth, or a movement rate of the patient's teeth (col 42, lines 4-12).
 Regarding claim 83, claim 16 of Patent ‘705 discloses an orthodontic apparatus for repositioning a patient's teeth and tracking tooth movement (col 41, lines 21-22), the apparatus comprising:
 an aligner body comprising a plurality of teeth receiving cavities shaped to reposition one or more of the patient's teeth from an initial arrangement towards a target arrangement (col 41, lines 23-25 discloses the aligner body repositioning); 

a processor coupled to the aligner body and configured to receive and store the sensor data (col 41, lines 30-33).
Patent ‘705 discloses the aligner body having a plurality of engagement sites on one or more of a buccal or lingual side of the aligner body, wherein each engagement site is configured to couple the aligner body to an attachment coupled to the patient's teeth.
However, Kassayan teaches an aligner body (removable oral appliance 60) which has an engagement site (electronic or transducer housing 62) on one or more of a buccal or lingual side of the aligner body (see par 94 which discloses the housing being aligned on a buccal or lingual surface) and wherein an attached electronic (electronic or transducer assembly 120) extends at least partially into each of the engagement sites (see figure 12) for the purpose of providing support and protection to the electronic in the oral environment (par 94). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Patent ‘705 to have the aligner body have an engagement site on one or more of a buccal or lingual side of the aligner body for each of the attachment to engage, wherein each engagement site is configured to couple the aligner body to the attachment coupled to the patient's teeth as disclosed by Kassayan for the purpose of protecting and supporting the sensors in the oral environment. 

Regarding claim 86, claim 16 of Patent ‘705 discloses each sensor of the plurality of sensors comprises a movement sensor configured to measure movement of one or more of teeth (col 41, lines 25-26).
Regarding claim 87, claim 23 of Patent ‘705 discloses the movement sensor is configured to measure the movement of the one or more teeth by measuring changes to an applied electromagnetic field (col 42, lines 23-26).
Regarding claim 88, Patent ‘705 fails to disclose the plurality of engagement sites comprise openings or concavities formed through the aligner body. However, Kassayan further discloses the plurality of engagement sites comprise openings or concavities formed through the aligner body (see figure 13, where housing 64 is a cavity) for the reasons set forth above.
Regarding claim 89, claim 19 of Patent ‘705 discloses the processor is configured to evaluate a performance of the aligner body by using the sensor data to determine one or more of: an amount of force or pressure applied to the patient's teeth, a distribution of force or pressure on the patient's teeth, an amount of movement of the patient's teeth, or a movement rate of the patient's teeth (col 42, lines 4-12).
Regarding claim 92, claim 16 of Patent ‘705 discloses an orthodontic apparatus for repositioning a patient's teeth and tracking tooth movement (col 41, lines 21-22), the apparatus comprising:

 a sensor on the aligner body is configured to generate sensor data related to the force applied to the patient's teeth or movement of the patient's teeth by the aligner body (col 41, lines 25-30 which discloses the sensor data relating to the movement of the teeth and the sensors are movement sensors); and
 a processor coupled to the aligner body and configured to receive and store the sensor data (col 41, lines 30-33).
Patent ‘705 fails to disclose the aligner body having a plurality of engagement sites on one or more of a buccal or lingual side of the aligner body, wherein each engagement site is configured to couple the aligner body to an attachment coupled to the patient's teeth and a sensor on the aligner extending at least partially within an engagement site of the plurality of engagement sites and configured to sense contact with an attachment within the engagement site.
However, Kassayan teaches an aligner body (removable oral appliance 60) which has an engagement site (electronic or transducer housing 62) on one or more of a buccal or lingual side of the aligner body (see par 94 which discloses the housing being aligned on a buccal or lingual surface) and wherein an attached electronic (electronic or transducer assembly 120) extends at least partially into each of the engagement sites (see figure 12) for the purpose of providing support and protection to the electronic in the oral environment (par 94). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Patent ‘705 to the aligner body have an engagement site on one or more of a buccal or lingual side of the aligner body for each . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached prior art reference page, PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772